Citation Nr: 1031130	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the 
thoracolumbar spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1989.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned at a June 2009 
travel board hearing at the Phoenix, Arizona, RO.  The Veteran 
also testified before a decision review officer in January 2007.  
The hearing transcripts are of record and have been reviewed.  


FINDING OF FACT

The Veteran's service-connected degenerative arthritis of the 
lumbar spine is manifested by forward flexion of 45 degrees, 
extension of 20 degrees, right lateral flexion of 10 degrees, 
left lateral flexion of 10 degrees, right lateral rotation of 20 
degrees and left lateral rotation of 20 degrees, with a combined 
range of motion of 125 degrees.  X-ray evidence of arthritis is 
present.  The competent medical evidence does not show that the 
Veteran's service-connected traumatic arthritis of the 
thoracolumbar spine is manifested by forward flexion of 30 
degrees or less and there is no evidence of favorable or 
unfavorable ankylosis of the spine and is not manifested by 
incapacitating episodes as defined by VA regulations; 
neurological deficit is also not demonstrated.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 percent 
for service-connected traumatic arthritis of the thoracolumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in May 2005 and March 2007 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
March 2007 letter provided this notice to the Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the September 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the March 2007 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a May 2009 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment, private treatment records, and VA treatment records 
are associated with the claims folder.  

VA examinations with respect to the issue on appeal were provided 
in June 2006, April 2007, March 2009, and December 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes should contain sufficient detail and reflect the 
whole recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
As noted below, the Board finds that the VA examinations obtained 
in this case are more than adequate, as they consider all of the 
pertinent evidence of record, and provide a complete rationale 
for evaluations provided.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  In evaluating this appeal, the Board has 
considered whether staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  As will be further explained below, in making the 
determination to deny a rating in excess of 10 percent for each 
of the issues herein addressed, the Board notes that it took into 
account the Veteran's complaints of pain, and was cognizant of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although 
the Veteran has reported pain attributed to his thoracolumbar 
back disorder, this is already contemplated by the assigned 
evaluations currently in effect.  As mentioned previously, pain 
is taken into account in the schedular ratings as it is generally 
present with these types of disabilities.

The Veteran's service-connected traumatic arthritis of the 
thoracolumbar spine was initially two separate claims.  In this 
regard in the December 1994 rating decision, the Veteran was 
assigned a 20 percent rating for his lumbar spine and 0 percent 
for his thoracic spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5292 and 5010-5291 respectively.  In the September 
2005 rating decision, the two claims were combined and assigned a 
20 percent rating under Diagnostic Code 5010-5242.  The Veteran 
contends that his symptomatology is worse and that a higher 
rating should, therefore, be assigned.  The Board notes that the 
Veteran was assigned a 100 percent temporary total rating for the 
period of June 6, 2008 to September 1, 2008 for convalescence 
following spinal surgery.  As such this period of time will not 
be addressed in this decision. 

With regard to the thoracolumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of height warrants a 10 percent rating.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See Note 
(2): (See also Plate V.).  Round each range of motion measurement 
to the nearest five degrees.  See Note (4).  Finally, evaluate 
disability of the thoracolumbar and cervical spine segments 
separately, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  See Note 
(6).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

As noted above, the Veteran was afforded C&P examinations in June 
2006, April 2007, March 2009, and December 2009.  The June 2006 
examination report notes that upon examination the Veteran 
exhibited forward flexion of 30 degrees off the normal 60, 
extension of 20 degrees, right lateral flexion of 30 degrees, 
left lateral flexion of 30 degrees out of a normal 45 degrees, 
right lateral rotation of 30 degrees, and left lateral rotation 
of 30 degrees.  The Veteran exhibited evidence of scoliosis, 
however, the examiner was unable to objectively find 
radiculopathy.  The Board acknowledges the results of the June 
2006 examination but notes that the forward flexion is not 
normally 60 degrees nor is lateral flexion normally 45 degrees.  
As noted above forward flexion is normally 90 degrees while 
lateral flexion is normally 30 degrees.  As such, while this 
examination does note a forward flexion of 30 degrees, the Board 
finds that this examination is of no probative value because 
there is no explanation for the basis of the numbers reported as 
normal and in light of range of motion reported on subsequent 
examinations.

The April 2007 examination report notes that the Veteran has a 
slight limp on the left, the lateral parathoracic and paralumbar 
muscles are tender to palpation but without muscle spasm.  The 
right and left posterior and superior iliac spine region and 
right left mid-buttock are tender as well.  Deep tendon reflexes 
were noted as patella 2/4, Achilles 1/4 to 2/4.  Straight leg 
raising was negative.  Sensory, light touch, and scratch thighs, 
legs, and ankles were normal.  The Veteran exhibited a range of 
motion of forward flexion of 75 degrees, but further limited to 
65 degrees upon repetition; extension of 15 degrees, but 
increased to 25 degrees upon repetition; right lateral flexion of 
15degrees, but increased to 20 degrees upon repetition; left 
lateral flexion of 20 degrees, but increased to 25 degrees upon 
repetition; and right left lateral rotation of 30 degrees.  In 
order to determine the presence of radiculopathy, the examiner 
ordered an EMG which revealed no evidence of acute lumbosacral 
radiculopathy on the right or left.  

The March 2009 examination report noted that the Veteran 
exhibited a range of motion of forward flexion of 90 degrees, 
extension of 20 degrees, right lateral flexion of 22 degrees, 
left lateral flexion of 22 degrees, and right and left lateral 
rotation of 20 degrees.  It was further noted that the Veteran 
had no additional limitations with repetitive motion, no 
weakness, no fatigability, some incoordination/limp, antalgic 
gait on the right with functional impairment between slight and 
moderate.  X-rays taken in association with the March 2009 
examination reveal demineralization of the bony structures with 
compression of nearly all of the thoracic vertebrae.  

Finally, the December 2009 examination report notes that the 
Veteran currently experiences pain in his back registering 7/10 
without any flare-ups.  It is noted that the Veteran walks with a 
limp on the left.  The Veteran experiences tenderness in the 
right and left paralumbar muscles without muscle spasm; pain in 
the midline with percussion of the lumbar spine; deep tendon 
reflexes on the right patella 2/4 and left 1/4, and Achilles 
reflexes right and left 1-2/4.  Straight leg raising was negative 
with manual muscle strength testing of 5/5 with no gross muscle 
atrophy.  The Veteran exhibited a range of motion of forward 
flexion of 45 degrees, extension of 20 degrees, right lateral 
flexion of 10 degrees, left lateral flexion of 10 degrees, right 
lateral rotation of 20 degrees and left lateral rotation of 20 
degrees.  Upon repetition the Veteran lost 2 degrees of motion on 
extension and left lateral flexion.

Additionally, the Board notes that the record also contains 
various private treatment and examination reports, including a 
February 2010 MRI report which noted multilevel degenerative 
changes from T10/11 through L5/S1.  The various private treatment 
reports reflect similar results to the VA examinations, with no 
report noting the Veteran exhibiting a forward flexion that is 30 
degrees or less or favorable or unfavorable ankylosis.

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
traumatic arthritis of the thoracolumbar spine is manifested by 
forward flexion of the thoracolumbar spine 30 degrees or less and 
there is no evidence of favorable or unfavorable ankylosis of the 
entire spine as required by the next higher rating of 40 percent.  
In this regard, the most recent examination, the December 2009 
examination demonstrates that the Veteran's forward flexion was 
45 degrees.  The Board also notes that the evidence of record 
does not demonstrate any neurological deficiency that would allow 
for an increased evaluation.  Consequently, the Veteran does not 
meet or nearly approximate the criteria for a rating in excess of 
currently assigned 20 percent under the General Rating Formula 
for Diseases and Injuries of the Spine.  

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, at 
any time during the appeal period, which would warrant a higher 
disability evaluation.  The aforementioned range of motion 
findings confirm that the thoracolumbar spine is fixed in neutral 
position, nor flexion or extension.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5).

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board acknowledges 
that the Veteran has reported, as noted in the December 2009 C&P 
examination that the Veteran does not have any incapacitating 
episodes.  Additionally, the Board notes that there is no mention 
of any incapacitating episodes on the June 2006, April 2007, or 
March 2009 VA examinations.  Further, there is no evidence of 
record that bed rest was prescribed by a physician at any time.  
Consequently, the Board finds that this Formula is not for 
consideration in the instant case with respect to either the 
cervical or the lumbar spine disorders.

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation for 
the Veteran's service-connected disability because the competent 
evidence fails to reveal any additional functional impairment 
associated with such disability to warrant consideration of 
alternate rating codes.

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  The 
Board must consider the entire evidence of record when analyzing 
the criteria laid out in the ratings schedule.  However, while 
the Board notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence does not show that symptomatology associated with 
the Veteran's spine and wrist disabilities more nearly 
approximates the schedular criteria associated with a higher 
rating at any time during the entire appeal period.  Therefore, a 
staged rating is unwarranted and the Board finds that a 20 
percent rating is appropriate for the entire appeal period for 
each issue.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

However, the Board notes that there is no evidence of record that 
the Veteran's disability warrants a rating higher than 20 percent 
on an extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any 
limits on the Veteran's employability due to his disability has 
been contemplated in the above stated rating under Diagnostic 
Code 5010- 5242.  The evidence also does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
The Board acknowledges that the Veteran is currently not working, 
as noted on the December 2009 C&P examination report, however the 
report notes only that the Veteran was laid off, not that it had 
anything to do with his back disability.  Additionally, the Board 
notes that the April 2007 examination report states that the 
while the Veteran's back does hurt, he is still able to do his 
job.  Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards is 
not rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran being 
assigned a rating in excess of 20 percent for the issue of 
traumatic arthritis of the thoracolumbar spine.  As the 
preponderance of the evidence is against the Veteran's claims, 
the benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal with respect to these claims must be denied.





ORDER

Entitlement to an increased initial evaluation, in excess of 20 
percent, for traumatic arthritis of the thoracolumbar spine is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


